Exhibit 10.6

ASSIGNMENT OF RIGHTS UNDER ROYALTY AGREEMENT

THIS ASSIGNMENT OF RIGHTS UNDER ROYALTY AGREEMENT (this “Assignment”), dated as
of June 18, 2008, is entered into by and among Accentia Biopharmaceuticals,
Inc., a Florida corporation (“Assignor”), Valens U.S. SPV I, LLC (“Assignee”)
and Biovest International, Inc., a Delaware corporation (“Biovest”).

RECITALS

A. Assignor is entering into that certain (i) Payoff Letter dated as of the date
hereof with Analytica International, Inc. (f/k/a The Analytica Group, Inc.), a
Florida corporation (“Analytica”), TEAMM Pharmaceuticals, Inc., a Florida
corporation, and the Creditor Parties (as defined therein) party thereto (as
amended, modified, supplemented and/or restated from time to time, the “Payoff
Letter”) and (ii) Assignment of Sale Proceeds dated as of the date hereof (the
“Assignment of Sale Proceeds”) with Analytica, Assignee and the Creditor Parties
party thereto.

B. Assignor and Biovest are parties to that certain Royalty Agreement dated as
of October 31, 2006 (as amended, modified, supplemented and/or restated from
time to time, the “Royalty Agreement”); capitalized terms not otherwise defined
herein shall have the meanings given to them in the Royalty Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements set forth in the Payoff
Letter and the consummation of the transactions contemplated therein, the
agreements set forth in the Assignment of Sale Proceeds and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Assignor hereby assigns and transfers to Assignee as the absolute owner
thereof:

(a) Assignor’s right to receive a percentage of the Net Sales and License
Revenue within the Territory from any Biovest Biologic Products received by
Biovest (the “Assignee Royalties”) equal to 2.08% (the “Assignee’s Pro Rata
Share”) of four percent (4.00%) (the Assignee’s Pro Rata Share of 4.00%, the
“Royalty Percentage”), provided, however,

(i) if, on or prior to December 31, 2008, an Analytica Sale (as defined in the
Assignment of Sale Proceeds) has not occurred and the Creditor Parties have not
received at least $8,800,000 consisting of (1) an aggregate cash payment from
Assignor and/or Analytica, on or after the date hereof, in consideration for the
Creditor Parties’ agreement to enter into the Payoff Letter and the other Payoff
Documents (as defined in the Payoff Letter) and/or to reduce the obligations
under the Term Note (as defined in the Payoff Letter) and/or Minimum Borrowing
Note (as defined in the Payoff Letter), and not in consideration of any other
debt or liability of Assignor, Analytica and/or any subsidiary or affiliate of
any such entity (such aggregate cash payment, the “Cash Payment”) and/or
(2) Conversion Shares issued pursuant to the optional conversion provision set
forth in Section 3.1 of the Term Note and Section 3.1 of the Minimum Borrowing
Note, in each case, valued at $1.20 per Conversion Share (the aggregate value of
the Conversion Shares, the “Conversion Amount” and together with the Cash



--------------------------------------------------------------------------------

Payment, the “Qualified Payment”), the Assignor hereby agrees that (A) the
Royalty Percentage shall be immediately increased by an amount equal to
Assignee’s Pro Rata Share of two percent (2.00%) (the “Royalty Increase”) which
Royalty Increase shall occur automatically without further action on the part of
any party and (B) Assignor shall pay to Assignee, on demand, an amount equal to
the Assignee’s Pro Rata Share of the difference between (x) $8,800,000 and
(y) the Qualified Payment, if any, actually received by the Creditor Parties
(the Assignee’s Pro Rata Share of the difference between (x) and (y), the
“Specified Amount”), which amount shall be due and owing without defense, offset
or counterclaim of any kind or nature whatsoever, provided, however, Assignee
may elect, in its sole and absolute discretion, in lieu of requiring payment of
the Specified Amount, to (1) further increase the Royalty Percentage (in
addition to the Royalty Increase) by a percentage equal to Assignee’s Pro Rata
Share of (I) the difference between $8,800,000 and the Qualified Payment, if
any, actually received by the Creditor Parties, divided by (II) 1,000,000, which
such further increase of the Royalty Percentage shall occur automatically
without further action on the part of any party, upon Assignee’s delivery to
Assignor of notice of such election, or (2) receive from Assignor, and Assignor
shall assign and transfer to Assignee or Assignee’s designee, as absolute owner
thereof, Assignee’s Pro Rata Share of one hundred percent (100%) of the capital
stock of Analytica (together with all instruments as shall be required by
Assignee to effect such transfer) in order for Assignee and the other Creditor
Parties to conduct the Analytica Sale (the “Stock Election”), provided, however,
that Assignee may only make the Stock Election if each Creditor Party (or, as
applicable, each Creditor Party’s designee) which is a party to those certain
Assignments of Rights Under Royalty Agreement dated as of the date hereof (as
amended, modified, supplemented and/or restated from time to time) also makes
the Stock Election; or

(ii) if an Analytica Sale has occurred on or prior to December 31, 2008, but the
Creditor Parties have not received from Assignor and/or Analytica, on or prior
to December 31, 2008, an amount equal to or exceeding $8,800,000, constituting
the aggregate amount of the Analytica Proceeds Amount (as defined in the
Assignment of Sale Proceeds) and the Qualified Payment, if any, then Assignor
hereby agrees that the Royalty Percentage shall be immediately increased by a
percentage equal to the Assignee’s Pro Rata Share of (A) $8,800,000 minus the
sum of (1) the Analytica Proceeds Amount actually received by the Creditor
Parties and (2) the Qualified Payment, if any, actually received by the Creditor
Parties, divided by (B) 1,000,000, which increase of the Royalty Percentage
shall occur automatically without further action on the part of any party; and

(b) all of Assignor’s other rights and remedies under the Royalty Agreement with
respect to the Assignee Royalties.

2. In the event Assignor makes the Stock Election and the Creditor Parties
receive Net Proceeds (as hereinafter defined) from any such Analytica Sale equal
to or exceeding $8,800,000, the Creditor Parties shall be entitled to all
proceeds from such Analytica Sale and Assignor and/or Analytica shall not be
entitled to credit for, or refund of, the Qualified Payment, if any. In the
event the Assignor makes the Stock Election and the Creditor Parties receive Net
Proceeds from any such Analytica Sale of less than $8,800,000, then Assignor
shall pay to Assignee, in cash, on demand, an amount equal to Assignee’s Pro
Rata Share of an amount equal to the difference, if any, between (a) $8,800,000
and (b)(i) the Net Proceeds actually received by the Creditor Parties from such
Analytica Sale plus (ii) the Qualified Payment actually received

 

2



--------------------------------------------------------------------------------

by the Creditor Parties, if any, which amount, if any, shall be due and owing
without defense, offset or counterclaim of any kind or nature whatsoever. The
Creditor Parties hereby agree that any such Analytica Sale shall be consummated
pursuant to one or more related arms-length transactions with third party
purchaser(s) that are not affiliated with any Creditor Party and Creditor
Parties shall receive no direct or indirect benefit from any such Analytica
Sale, other than the Net Proceeds. For purposes hereof, the term “Net Proceeds”
shall mean the proceeds received from the Analytica Sale in cash and/or any
other consideration paid by the purchaser in connection with the Analytica Sale,
net of (a) customary and reasonable out-of-pocket cash costs, fees and expenses
paid or required to be paid in connection therewith and (b) taxes paid or
reasonably estimated to be payable as a result thereof, provided, however, the
value of any Net Proceeds not consisting of cash for which there is not a
readily available publicly recorded market shall be determined by the Creditor
Parties in their commercially reasonable discretion.

3. The Assignee Royalties shall be paid by Biovest to Assignee no later than
sixty (60) days following the end of each calendar quarter (the “Assignee
Royalty Payments”). All Assignee Royalty Payments shall be payable in U.S.
Dollars by wire transfer in accordance with the wire transfer instructions set
forth on Exhibit A hereto.

4. Each of Assignor and Biovest hereby acknowledge, confirm and agree that
(a) Assignee may assert any and all of its rights and claims with respect to the
Assignee Royalties and the Assignee Royalty Payments directly against Biovest in
accordance with the terms of the Royalty Agreement and (b) Assignee shall
hereafter be deemed a “Party” to the Royalty Agreement and shall have all the
rights and remedies granted to Assignor under the Royalty Agreement with respect
to the Assignee Royalties and the Assignee Royalty Payments.

5. At any time or from time to time, upon Assignee’s written request, each of
Assignor and Biovest shall execute and deliver to Assignee such further
documents and do such other acts and things as Assignee may reasonably request
in order to further effect the purposes of this Assignment or any schedule,
amendment or supplement hereto.

6. Assignor hereby represents and warrants that:

(a) the Royalty Agreement is in full force and effect and is enforceable in
accordance with its terms;

(b) there is no breach of any provision in the Royalty Agreement;

(c) pursuant to the Royalty Agreement, it is the owner of a royalty interest
equal to 19.50% of the Net Sales and License Revenue within the Territory from
any Biovest Biologic Products received by Biovest and such interest is owned
free and clear of all liens and other encumbrances (other than the liens granted
under that certain Collateral Assignment dated as of the date hereof made by
Assignor in favor of the Creditor Parties and certain of their affiliates, the
security interest granted to Southwest Bank (so long as such security interest
does not cover in any manner whatsoever the Assignee Royalties assigned
hereunder and the net sale proceeds assigned under the Assignment of Sale
Proceeds) and the security interest granted to McKesson Corporation (so long as
such security interest does not cover in any manner whatsoever the Assignee
Royalties assigned hereunder and the net sale proceeds assigned under the
Assignment of Sale Proceeds)) and has not been assigned, sold or otherwise
conveyed by Assignor in any way;

 

3



--------------------------------------------------------------------------------

(d) Assignor has full power, authority and legal right, with the consent of
Biovest contained herein, to assign its rights under the Royalty Agreement
pursuant to this Assignment;

(e) this Assignment has been duly authorized, executed and delivered by Assignor
and constitutes a legal, valid and binding obligation of Assignor, enforceable
in accordance with its terms;

(f) no consent of any person or entity, and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority, domestic
or foreign, is required to be obtained by Assignor in connection with the
execution, delivery or performance of this Assignment except for the consents of
Biovest contained herein, Southwest Bank and McKesson Corporation; and

(g) the execution, delivery and performance of this Assignment will not violate
any provision of any statute or law or contractual obligation to which Assignor
is a party or that purports to be binding upon Assignor or upon any of its
assets or properties and will not result in the creation or imposition of any
lien on or security interest in any of the assets of Assignor.

7. Biovest hereby represents and warrants that:

(a) the Royalty Agreement is in full force and effect and is enforceable in
accordance with its terms;

(b) there is no breach of any provision in the Royalty Agreement;

(c) Biovest has the full power, authority and legal right to enter into this
Assignment;

(d) this Assignment has been duly authorized, executed and delivered by Biovest
and constitutes a legal, valid and binding obligation of Biovest, enforceable in
accordance with its terms;

(e) no consent of any person or entity, and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority, domestic
or foreign, is required to be obtained by Biovest in connection with Biovest’s
execution, delivery or performance of this Assignment; and

(f) the execution, delivery and performance of this Assignment will not violate
any provision of any statute or law or contractual obligation to which Biovest
is a party or that purports to be binding upon Biovest or upon any of its assets
or properties and will not result in the creation or imposition of any lien on
or security interest in any of the assets of Biovest.

8. Each of Assignor and Biovest hereby covenants and agrees that:

(a) it will not assign, pledge or otherwise encumber any of its right, title or
interest under, in or to the Royalty Agreement, other than this Assignment and
each other Assignment of Rights Under Royalty Agreement entered into in favor of
any other Creditor Party or any of its successors or assigns, until that certain
Guaranty dated March 31, 2006 made by Assignor in favor of the Creditor Parties
and certain of their affiliates has been irrevocably terminated;

 

4



--------------------------------------------------------------------------------

(b) it will not take or omit to take any action, the taking or omission of which
might result in an alteration or impairment of the Royalty Agreement, the
Assignee Royalties or Assignee’s rights under this Assignment;

(c) it will not, except with the prior written consent of Assignee, (i) enter
into any agreement amending, modifying or supplementing the Royalty Agreement or
(ii) grant any consent or waiver under the Royalty Agreement;

(d) it will deliver to Assignee a copy of each demand, notice, communication or
document required to be delivered to any party under the Royalty Agreement; and

(e) it will keep Assignee informed of all material circumstances known to it
bearing upon the Royalty Agreement, the Assignee Royalties or any of the rights
and remedies of Assignor or Biovest under the Royalty Agreement.

9. Any provision of this Assignment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or enforceability without invalidating the remaining provisions
hereof, and any such prohibition or enforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

10. None of the terms or provisions of this Assignment may be waived, altered,
modified or amended except by an instrument in writing, duly executed by
Assignor, Biovest and Assignee. This Assignment and all obligations of the
parties hereunder shall be binding upon the successors and assigns of Assignor
and Biovest and shall, together with the rights and remedies of Assignee
hereunder, inure to the benefit of Assignee and its successors and assigns. THIS
ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE.

11. Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any party by any other party, or
whenever any of the parties desires to give or serve upon the other any
communication with respect to this Assignment, each such notice demand, request,
consent, approval, declaration or other communication shall be in writing and
shall be given in the manner, and deemed received, as provided in the Royalty
Agreement, and in the case of Assignee, c/o Valens Capital Management, LLC, 335
Madison Avenue, 10th Floor, New York, New York 10017.

12. This Assignment may be executed in one or more counterparts, each of which
shall constitute an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party via
facsimile or electronic transmission shall be deemed to be an original hereto.

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Assignment as of the date first set forth above.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary/Treas BIOVEST INTERNATIONAL,
INC. By:  

/s/ Alan M. Pearce

Name:   Alan M. Pearce Title:   CFO VALENS U.S. SPV I, LLC By:   Valens Capital
Management, LLC, its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

WIRE TRANSFER INSTRUCTIONS

 

Name:

  Type of
Account   Bank  

Account
Number

  ABA
Number  

Address

 

Tel

 

Fax

  Contact: LV Administrative
Services, Inc   Checking   Capital One Bank   2704060132   021407912  
404 Fifth Avenue,
New York, NY 10018   212-967-9400   212-967-9440   Avril Conway